DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
This application is allowed because the prior art fails to disclose the present invention.  While there are prior art teachings of utilizing limit switches to prevent an overshoot of an upper and lower limit, the prior art lack the specific teachings of the present invention.  Specifically, the prior art fails to disclose an elevator system comprising: a limit switch provided in an upper portion or a lower portion of a hoistway, the limit switch configured to operate in a case where a car overshoots a terminal floor; a conductive wire provided along a guide rail guiding movement of a counterweight; a contact having conductivity and being attached to the counterweight, the contact configured to come into contact with the conductive wire in a case where the counterweight is disconnected from the guide rail; an overshoot detection contact having conductivity and being attached to the conductive wire in the upper portion or the lower portion of the hoistway on a side opposite to the limit switch, the overshoot detection contact being disposed at a position that allows the overshoot detection contact to come into contact with the contact in a case where the car moves past a position where the limit switch operates; and an overshoot detection unit provided in a control panel electrically connected to the conductive wire, the overshoot detection unit configured to detect that the contact is in contact with the overshoot detection contact. For this reason, the application is allowed.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF12/30/2021